AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00025-LGW-BWC Document 19 Filed 03/02/21 Page 1 of 2

In the Anited States Pistrict Court
For the Southern District of Georgia
Brunswick Division

CEDRICK JACQUES THOMAS, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-25
*
Vv. *
*
LINDA GETER, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Petitioner Cedrick Thomas
(“Thomas”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Respondent’s Motion to Dismiss, DENIES Thomas’ 28 U.S.C. § 2241
Petition, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment, and DENIES Thomas in forma

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00025-LGW-BWC Document 19 Filed 03/02/21 Page 2 of 2

pauperis status on appeal.

SO ORDERED, this v day of Mete \ , 2021.

 

 

ney se GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
